Citation Nr: 1642380	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  12-20 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel







INTRODUCTION

The Veteran served on active duty from September 1988 to December 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Obstructive sleep apnea was first manifest during active duty.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With respect to the claim on appeal, given that action taken herein below is fully favorable to the Veteran, the Board finds that further discussion of the requirements of VCAA is not required at this time.

II.  Legal Criteria and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  To show a chronic disease in service, a combination of manifestations sufficient to identify the disease entity is required, as is sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  The Court has established that 38 C.F.R. § 3.303(b), applies to only those chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  38 U.S.C.A. § 1101, which does not include the claimed disability currently on appeal.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran contends that he is entitled to service connection for obstructive sleep apnea, as he believes that the disability had its onset in service or first manifest with similar symptoms in service.

The Veteran's service treatment records include an October 2003 report reflecting the Veteran's complaint that he had felt tired for months.  His wife stated that he snored loudly and stopped breathing at night.  He was assessed with possible sleep apnea and referred for sleep study, but no sleep study from this time period is of record.

In November 2007, the Veteran again presented with complaint of difficulty sleeping.  He was assessed with sleep apnea.  The Veteran subsequently underwent sleep study in December 2007, which revealed an apnea and hypopnea index of 2 overall.  He was assessed with periodic limb movement disorder and primary snoring.

In January 2008, the Veteran was assessed with primary snoring, restless leg syndrome, and sleep disorders, breathing-related.

Following discharge from service, the Veteran underwent sleep study in March 2010, which revealed obstructive sleep apnea.  

In an April 2010 statement, a physician and head of the neurology clinic at the Naval Hospital in Pensacola noted that the Veteran had been diagnosed with obstructive sleep apnea on recent sleep study.  Dr. B. indicated that the Veteran had been referred for a long history of snoring, witnessed apneas, and excessive daytime sleepiness.  A sleep study was performed prior to his retirement in 2007, which showed an apnea-hypopnea index of 2 with moderate snoring and periodic limb movements.  Since his initial study, his snoring, witnessed apneas, and excessive sleepiness worsened.  Dr. B. opined that, even though the initial sleep study showed an apnea-hypopnea index of below 5 per hour, it was his opinion that sleep apnea started while on active duty.

On VA examination in September 2010, the Veteran reported an onset of sleep apnea approximately 10 to 15 years prior.  The examiner noted weight gain of approximately 26 pounds in the past 8 months, and discussed the polysomnogram findings from 2007 and 2010.

After physical examination, the examiner - a physician's assistant - diagnosed exogenous obesity with residual obstructive sleep apnea.  She indicated that obstructive sleep apnea was predominately caused by a developmentally narrow nasopharyngeal airway often with superimposed natural aging, weight gain, and elevated body mass index.  She further noted that the exact time these events coalesce to create obstructive sleep apnea cannot be determined; therefore, she found it less likely than not that the Veteran's obstructive sleep apnea had its onset in service or is a continuation of symptoms shown on active duty.

Obstructive sleep apnea was confirmed again on August 2012 polysomnogram.

A September 2012 assessment from Dr. B. notes diagnosis of organic adult obstructive sleep apnea.  Dr. B. noted that the Veteran's medical records while on active duty showed a working diagnosis of obstructive sleep apnea; however, he did not complete the work-up for this diagnosis until 2007.  He noted the results from the study, and that the Veteran weight 230 pounds at that time.  He retired at a weight of 235 pounds.  In 2012, he weighed 249 pounds.  Dr. B. further noted that review of the Veterans' medical record suggested that his symptoms were present prior to retirement.  The Veteran contended that his symptoms and therefore his diagnosis existed prior to his retirement.  Dr. B. indicated that the recorded symptoms argued in his favor, while the prior normal polysomnogram refuted this claim.  However, Dr. B. indicated that polysomnograms tended to have a very high test-test variability.  The most recent polysomnogram performed in August 2012 was performed at a weight of 229, less than at retirement.  At that weight, he had mild obstructive sleep apnea.  His objective parameters clearly improved with weight loss.  However, he continued to have obstructive sleep apnea despite dropping his weight to his pre-retirement levels.

In a September 2012 written statement, the Veteran's wife wrote that she first noticed the Veteran's problems with snoring and gasping for air during his sleep around 1995 or 1996.  This occurred on and off over the next few years until it worsened.  She stated that she was shocked that the 2007 sleep study did not show sleep apnea and encouraged the Veteran to get retested, which he did not complete until 2010, after service.

The Veteran also submitted a written statement in September 2012, indicating that he disputed with the VA examiner's findings that he gained 26 pounds in 8 months, noting that he weighed 239 pounds on retirement examination in November 2009, and weighed 256 at the time of VA examination in 2010.  He weighed 249 pounds at the time of the sleep study in March 2010.  He noted that he had problems with sleeping for many years prior to getting the polysomnogram in 2007.  While he did not agree with the findings at that time, he did accept it.  However, his wife continued to complain about his sleep difficulties, and he got retested approximately one year after discharge, which showed severe sleep apnea requiring use of a CPAP machine.  

On VA examination in February 2014, the examiner - a physician's assistant - indicated that the Veteran's VBMS records and the records the Veteran brought with him were reviewed.  The examiner noted that the Veteran weighed 259 pounds with a body mass index of 32.3 (class I obesity).  

The examiner determined that the Veteran had exogenous obesity/elevated body mass index with increased neck size and residual obstructive sleep apnea, which occurred after service and was not caused by or related to military service or his complaints therein.

In so finding, the examiner noted that the review of medical evidence and expertise revealed that the proximate causes of obstructive sleep apnea included a developmentally narrow oropharyngeal airway, elevated body mass index or obesity, and increased neck size.  Diagnosis of obstructive sleep apnea cannot be based on symptoms, but must be confirmed by sleep study.  The examiner noted that the Veteran's complaints in service were addressed with a sleep study, which did not show diagnosis of sleep apnea and sleep apnea was ruled out.

The examiner continued that the reason why the Veteran was diagnosed with obstructive sleep apnea after service may be attributed to several factors, included elevated body mass index, natural aging process, and increased neck size.  She agreed with the previous examiner that the exact time these events coalesced to create sleep apnea could not be determined.  

The examiner also indicated that she considered the Veteran's and his wife's statements; however, the weight of medical literature indicated that symptoms like snoring are not the causes of obstructive sleep apnea.  In addition, the fact that his obesity or weight gain fluctuated at the time of different studies was not specifically diagnostic of obstructive sleep apnea.  

The Board acknowledges that there are competing opinions of record as to whether the Veteran's obstructive sleep apnea had its onset in service.  While the Veteran private physician Dr. B. expressed that the Veteran's obstructive sleep apnea first manifest in service, the VA examiners found such a relationship less likely as not.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, both the private and VA examiners have demonstrated that they have reviewed the 2007 in-service sleep study and the Veteran's in-service complaints, as well as post-service polysomnograms confirming the diagnosis approximately one year after service.  The private opinions were provided by a physician, Dr. B., as opposed to physician's assistants, who has treated the Veteran and provided rationale for the conclusions reached.  His opinion is also consistent with the Veteran and his wife's statements regarding onset of symptoms and his service treatment records.

In particular, the September 2012 statement provided reasoning as to why the Veteran's in-service polysomnogram findings ruling out obstructive sleep apnea may not have been accurate.  The Board finds no reason to discount these opinions in comparison to the VA examiners, despite not indicating review of the claims file, given that the VA examiner's likewise did not provide much support for their opinions outside of the 2007 polysomnogram findings and did not provide an opinion as to why they believed the factors for the development of sleep apnea coalesced in service as opposed to after service.  

For the foregoing reasons, the Board finds the evidence to be relative equipoise in showing that the Veteran's obstructive sleep apnea had its onset in service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


